Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Interpretation
It is noted claims 1 and 4 utilize the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Accordingly, the thermoplastics used are seen to be limited to those that do not materially affect the basic and novel characteristics of the claimed invention, presently seen to be the avoidance of tearing/splitting in biaxially oriented polypropylene compositions with low levels of nucleating agent (see ¶ 2-3 of the specification). See MPEP 2111.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 10 recite “wherein the polypropylene comprises homopolymer polypropylene and has a baseline Tc and the first layer has a first Tc, wherein the difference between the baseline Tc and the first Tc is less than about 3°C”. The claim as written appears to suggest “the baseline Tc” feature is a characteristic solely attributed to polypropylene polymer. However, the specification only describes “the baseline Tc” as being attributed to a first extrudate containing polypropylene and various additives. 
As claims 8 and 11 depend from claims 7 and 10 respectively, they are rejected for the same issue discussed above.
Claims 9 and 12 recite “wherein the potassium salt of a fatty aid is present in the first layer in an amount of about 250 ppm to about 2500 ppm”. Applicant relies upon ¶ 30 of the specification for support. However, ¶ 30 only describes the content of fatty acid salt within a first extrudate in a two extrusion process. The films of the present claims are seen to correspond with second extrudate, not first. Accordingly, claims 9 and 12 fail to comply with the written description requirement. 
Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 10 recite “wherein the polypropylene comprises homopolymer polypropylene and has a baseline Tc”. It is unclear whether “a baseline Tc” is a property or feature of “the polypropylene” or “homopolymer polypropylene” based on the present wording of the claim. 
Further with respect to claim 10, independent claim 4, upon which claim 10 depends from, recites “wherein the polypropylene has a baseline Tc”. Since claims 4 and 10 have two recitations of “a baseline Tc”, it is therefore unclear which of these “the baseline Tc” claim 10 is referring to. 
Further with respect to claim 10, independent claim 4, upon which claim 10 depends from, recites the first layer contains “polypropylene” and also recites “wherein all of the thermoplastics in the film consists essentially of polypropylene”. It is unclear whether “the polypropylene” of claim 10 is referring to the polypropylene of the first layer or to all polypropylenes within the film. 
As claims 8 and 11 depend from claims 7 and 10 respectively, they are rejected for the same issues discussed above. 
Claim Rejections - 35 USC § 103
Claims 1-6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 2012/0308789 A1) in view of Dieckmann (Journal of Vinyl & Additive Technology, 2001, 7, 51-55) and Minami (U.S. Pat. No. 6,562,886).
Regarding Claims 1-3, Lockhart teaches biaxially oriented films comprising a core layer of polypropylene homopolymer (Abstract; ¶ 69; Tables 2-4). No other thermoplastic is used within the core layers and thus, Lockhart’s core layers are seen to possess no further thermoplastics that would materially affect the basic and novel characteristics of the invention. Lockhart teaches the core layer can contain nucleating agent in preferred embodiments (¶ 72, 78), of which can be disodium bicyclo[2.2.1]heptane-2,3-dicarboxylic acid (¶ 77). The described nucleating agent is consistent with Formula (II) whereby M11=M12=metal cation and R20-R29 = hydrogen. Although Lockhart does not describe a particular layer where nucleating agent is present and is less than 0.01 ppm (effectively above 0 ppm to 0.01 ppm), Lockhart nonetheless indicates nucleating agent is optional (since it is only “preferred”), thus Lockhart teaches nucleating agent may be present in concentrations up to 3000 ppm (¶ 86). Given such, the position is taken that the express teachings of Lockhart convey to one of ordinary skill that even trace quantities of nucleating agent (e.g. above 0 ppm to 0.01 ppm) can be used to predictably afford workable biaxially stretched films. Therefore, Lockhart is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lockhart suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lockhart. See MPEP 2123.
Lockhart teaches other additives can be included (¶ 87), but differs from the subject matter claimed in that fatty acid salt scavenger is not described. Diekmann teaches metal stearates are commonly added to polypropylenes for the purpose of neutralizing acidic catalyst residues that can contribute to color-body development at processing temperatures (Page 51). Minami teaches it was known in the art that stearate salts such as potassium stearate effectively function as neutralizing agents for polypropylenes (Abstract; Col. 26, Lines 43-50; Col. 35, Line 54-55). It would have been obvious to one of ordinary skill in the art to incorporate potassium stearate into the polypropylene layers of Lockhart because doing so would neutralize catalyst residues and thereby prevent color-body development at processing temperatures as taught by Diekmann/Minami. 
Regarding Claims 4-6, Lockhart teaches biaxially oriented films comprising a core layer of polypropylene homopolymer (Abstract; ¶ 69; Tables 2-4). No other Lockhart’s core layers are seen to possess no further thermoplastics that would materially affect the basic and novel characteristics of the invention. Lockhart teaches examples where all layers of the film use polypropylenes (Tables 2-4) and thus, are not seen to possess further thermoplastics that would materially affect the basic and novel characteristics of the invention. Lockhart teaches the core layer can contain nucleating agent in preferred embodiments (¶ 72, 78), of which can be disodium bicyclo[2.2.1]heptane-2,3-dicarboxylic acid (¶ 77). The described nucleating agent is consistent with Formula (II) whereby M11=M12=metal cation and R20-R29 = hydrogen. Although Lockhart does not describe a particular layer where nucleating agent is present and is less than 0.01 ppm (effectively above 0 ppm to 0.01 ppm), Lockhart nonetheless indicates nucleating agent is optional (since it is only “preferred”), thus inferring 0 ppm of nucleating agent. Moreover, Lockhart teaches nucleating agent may be present in concentrations up to 3000 ppm (¶ 86). Given such, the position is taken that the express teachings of Lockhart convey to one of ordinary skill that even trace quantities of nucleating agent (e.g. above 0 ppm to 0.01 ppm) can be used to predictably afford workable biaxially stretched films. Therefore, Lockhart is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lockhart suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lockhart
Lockhart teaches other additives can be included (¶ 87), but differs from the subject matter claimed in that fatty acid salt scavenger is not described. Diekmann teaches metal stearates are commonly added to polypropylenes for the purpose of neutralizing acidic catalyst residues that can contribute to color-body development at processing temperatures (Page 51). Minami teaches it was known in the art that stearate salts such as potassium stearate effectively function as neutralizing agents for polypropylenes (Abstract; Col. 26, Lines 43-50; Col. 35, Line 54-55). It would have been obvious to one of ordinary skill in the art to incorporate potassium stearate into the polypropylene layers of Lockhart because doing so would neutralize catalyst residues and thereby prevent color-body development at processing temperatures as taught by Diekmann/Minami. 
Regarding Claims 9 and 12, Minami teaches 1-10,000 ppm of neutralizing agent (Col. 26, Lines 51-57), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Minami suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Minami. See MPEP 2123.
Claims 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 2012/0308789 A1) in view of Dieckmann (Journal of Vinyl & Additive Technology, 2001, 7, 51-55) and Minami (U.S. Pat. No. 6,562,886) as evidenced by Zhang (Journal of Macromolecular Science, Part B: Physics, 2011, 50, 266-274).
The discussion regarding Lockhart, Dieckmann, and Minami within ¶ 17-21 is incorporated herein by reference.
Regarding Claims 7, 8, 10, and 11, Minami teaches 1-10,000 ppm of neutralizing agent (Col. 26, Lines 51-57), which overlaps the range claimed. Although Lockhart does not describe a preferred Tc of the polypropylene layer, Diekmann teaches it was generally known in the art that the addition of stearate neutralizer decreases the crystallization-onset temperature of the polypropylene (Figures 1 and 3; Page 52). Given such, it is taught by Diekmann that the content of neutralizer is also a known result effective as changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill to discover workable or optimal contents of metal stearate neutralization agent within the compositions of Lockhart so as to produce a desired crystallization temperature, inclusive of less than about 110 degrees C. 
With respect to the difference in Tc between that of the layer and a “baseline” Tc, the nucleating agent contents being claimed are seen to constitute mere impurity levels. See for instance the teachings of Zhang, who indicates less than 0.01 ppm (i.e. less than 0.000001 wt%) is expected to give the same properties and characteristics as un-nucleated polypropylene (Figures 4-6). Therefore, the position is taken that the Tc of Lockhart. 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 2012/0308789 A1) in view of Dieckmann (Journal of Vinyl & Additive Technology, 2001, 7, 51-55), Minami (U.S. Pat. No. 6,562,886), and Zhang (Journal of Macromolecular Science, Part B: Physics, 2011, 50, 266-274).
The discussion regarding Lockhart, Dieckmann, and Minami within ¶ 17-21 is incorporated herein by reference.
Regarding Claims 1-6, 9, and 12, as an alternative rationale to address the content of nucleating agent being less than 0.01 ppm, the quantities being required merely amount to impurity quantities of nucleating agent. See for instance the teachings of Zhang, who indicates less than 0.01 ppm (i.e. less than 0.000001 wt%) is expected to give the same properties and characteristics as un-nucleated polypropylene (Figures 4-6). It has long been held that a mere difference in purity in comparison to a prior art composition does not, by itself, render a composition nonobvious. See MPEP 2144.04(VII).  In the present case, the prior art suggests compositions having the same utility (polypropylene layers in biaxially oriented films), the same structure (a thermoplastically formed/stretched film), and the same characteristics as what would be expected to occur should nucleating agent impurities be present (less than 0.01 ppm) per the discussion of Zhang. In view of this, it would have been obvious to one of ordinary skill in the art that the use of nucleating agent at impurity levels (e.g. less than 0.01 ppm) would result in a layer without structural or functional differences as compared to an otherwise identical layer without nucleating agent. 
Regarding Claims 7, 8, 10, and 11, Minami teaches 1-10,000 ppm of neutralizing agent (Col. 26, Lines 51-57), which overlaps the range claimed. Although Lockhart Diekmann teaches it was generally known in the art that the addition of stearate neutralizer decreases the crystallization-onset temperature of the polypropylene (Figures 1 and 3; Page 52). Given such, it is taught by Diekmann that the content of neutralizer is also a known result effective as changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill to discover workable or optimal contents of metal stearate neutralization agent within the compositions of Lockhart so as to produce a desired crystallization temperature, inclusive of less than about 110 degrees C. 
With respect to the difference in Tc between that of the layer and a “baseline” Tc, the nucleating agent contents being claimed are seen to constitute mere impurity levels. See for instance the teachings of Zhang, who indicates less than 0.01 ppm (i.e. less than 0.000001 wt%) is expected to give the same properties and characteristics as un-nucleated polypropylene (Figures 4-6). Therefore, the position is taken that the Tc of Lockhart’s layer comprising trace quantities of nucleating agent would exhibit substantially the same Tc as a hypothetical Tc without nucleating agent in the absence of evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
With respect to previously cited Kerscher, Applicant argues Kerscher fails to motivate one of ordinary skill in the art toward nucleating agents that are at least 50,000 times less than what is illustrated. This is found persuasive insofar as Kerscher is seen to be directed toward the creation of nucleated compositions. However, it appears the quantities of nucleating agent being required merely constitute impurity levels. Accordingly, new grounds of rejection are presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764